Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 1 of 14 PageID 644




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                          CASE NO: 8:20-cr-83-CEH-JSS

JOSE MANUELVILLA PEREZ

___________________________________/

                                     ORDER

      This matter comes before the Court upon the Report and Recommendation of

the Magistrate Judge [Doc. 120] and Defendant Jose Manuel Villa Perez’s Objections

[Doc. 131]. The Magistrate Judge has recommended that the Court deny Defendant’s

Motion to Dismiss [Doc. 42], Supplemental Motion to Dismiss [Doc. 44], and Motion

to Suppress [Doc. 45]. Defendant has raised challenges to a factual finding of the

magistrate judge and to three conclusions of law. The Court, having considered the

Report and Recommendation and the objections, will ADOPT the Report and

Recommendation of the Magistrate Judge and DENY Defendant’s Motion to

Dismiss, Supplemental Motion to Dismiss, and Motion to Suppress.

                              I.   BACKGROUND

      On February 15, 2020, Defendant Jose Manuel Villa Perez and his two co-

defendants were charged, via criminal complaint, with conspiring to distribute, and

possessing with the intent to distribute, five kilograms or more of a mixture and

substance containing a detectable amount of cocaine. [Doc. 1]. They were

subsequently indicted for the same charges on February 19, 2020. [Doc. 17]. The
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 2 of 14 PageID 645




charges arose after defendants were interdicted in international waters by the United

States Coast Guard on February 9, 2020, and a search of their “Panga” boat led to the

discovery of fifteen wrapped packages of cocaine. Defendants arrived in the country

on February 17, 2020, through United States Customs and Border Protection (“CBP”)

in Miami, Florida, and were subsequently flown to the Tampa Bay area where they

were taken to a U.S. Coast Guard Investigative Service (“USCGIS”) facility in

Clearwater. Upon arriving at the facility, an interrogation of Defendant was

conducted, during which Defendant waived his Miranda rights and admitted to having

been hired and agreeing to take part in a cocaine smuggling venture.

                                 Defendant’s Motions

      Defendant moved to dismiss the indictment and sought to suppress evidence of

the cocaine seized by the United States and his statements during the interrogation.

He claims that dismissal is warranted as the United States cannot show that the Panga

boat was subject to the jurisdiction of the United States as no one asked the crew to

make a claim of nationality for the vessel. [Doc. 42 at pp. 4-12]. In a supplemental

motion, Defendant also argues that dismissal is required as the Maritime Drug Law

Enforcement Act (MDLEA) exceeded              Congress’ Article I powers and is

unconstitutional and violates his right to due process under the Fifth Amendment.

[Doc. 44]. Defendant argues that the Court should suppress evidence of the cocaine

because the Coast Guard lacked reasonable suspicion to stop and board the Panga boat

and that his statements during the interrogation are fruits of that seizure and should

also be suppressed. [Dc. 45]. He also argues that the statements should be suppressed
                                          2
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 3 of 14 PageID 646




because the Government delayed presenting him to a magistrate in order to interrogate

him. Id.

                               The United States’ Responses

       As to the motion to dismiss, the United States contends that jurisdiction exists

because the Coast Guard asked all three defendants the nationality of the vessel and

received none. [Doc. 58]. Additionally, the United States explains that “the vessel (1)

flew no flag; (2) had no insignia of any nation; (3) had no registration; (4) lacked papers

of any nation; (5) had no homeport; (6) [] none of the self-identified masters made an

affirmative and sustainable claim of nationality when given an opportunity and

requested to do so; and (7) the vessel was not registered in either Venezuela, or the

D.R.” Id. at p. 12. The United States also opposes the motion to suppress and contends

that the Fourth Amendment does not apply to searches and seizures by the United

States of a noncitizen/non-resident alien arrested in international waters or a foreign

country. [Doc. 57 at pp. 4-10]. Moreover, the United States contends that Defendant

does not have standing to object to the search of the vessel and that the Coast Guard

had reasonable suspicion that the vessel was engaged in illegal activity. Id. at pp. 10-

19. Lastly, the United States contends that Defendant has not shown that any delay in

presenting him to a magistrate was “unnecessary” under Rule 5. Id. at pp. 19-31.

                  The Magistrate Judge’s Findings and Recommendations

       At a hearing on these motions on September 9, 2020, the United States

presented evidence from several witnesses including Lieutenant Denis Daly, the

boarding officer, and Lieutenant Samantha Penate, the boarding team member who
                                            3
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 4 of 14 PageID 647




translated. [Doc. 115]. Based on the evidence presented, the magistrate judge

determined that these witnesses testified credibly and consistently that the vessel had

no name, no flag, and no other indicia of nationality and that during right of approach

questioning, 1 each crew member identified himself as the master of the vessel and was

given the opportunity to make a claim of nationality for the vessel, but failed to do so.

[Doc. 120 at pp. 4, 10-13]. Based on this evidence, the magistrate judge determined

that the vessel was without nationality and therefore subject to the jurisdiction of the

United States under § 70502(c)(1)(A), and recommended that the Court deny the

motion to dismiss. Id. at pp. 14, 29. The magistrate judge also recommended denial of

the supplemental motion on the basis that binding precedent from the Eleventh Circuit

forecloses any argument that the MDLEA exceeds Congress’ Article I powers and

violates the Due Process Clause. Id. at pp. 18-19.

       As to the motion to suppress, the magistrate judge determined that based on the

circumstances, the Coast Guard had reasonable suspicion to board the vessel; that

Defendant could not establish a subjective expectation of privacy that society would

recognize as objectively reasonable, and thus standing; and that Defendant had not

established that the delay in bringing him before a magistrate judge for first appearance

was unreasonable. Id. at pp. 21-23, 25-29. But the magistrate judge recommended



1
  “The ‘right of approach’ is a doctrine of international maritime common law that bestows a
nation’s warship with the authority to hail and board an unidentified vessel to ascertain its
nationality.” United States v. Romero-Galue, 757 F.2d 1147, 1149 n.3 (11th Cir. 1985). “The
‘right of approach’ is codified by article 22 of the Convention on the High Seas.” Id. (citing
Convention on the High Seas art. 22, opened for signature Apr. 19, 1958, 13 U.S.T. 2312).
                                              4
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 5 of 14 PageID 648




denial of the motion for a more fundamental reason, that the Fourth Amendment does

not apply because Defendant is a non-citizen, with no identifiable ties to the United

States, who was arrested in international waters. Id. at pp. 19-21.

                                      The Objections

       Defendant now objects to the factual finding which is the basis of the magistrate

judge’s recommendation that the motion to dismiss should be denied, that is, the

finding that defendants were asked about the nationality of the vessel. [Doc. 131]. He

argues that this finding relies entirely on Officer Penate’s testimony—as she was the

only one who spoke Spanish—and that this testimony should be excluded for several

reasons including that it is inconsistent with Officer Penate’s written statement

prepared after the interdiction. Id. at pp. 4-8.

       Defendant then presents several grounds for rejecting the magistrate judge’s

recommendation to deny the motion to suppress. First, he argues that the Fourth

Amendment is applicable to the Coast Guard’s search and seizure of the vessel and

defendants because the holding of United States v. Tinoco, 304 F.3d 1088, 1116 (11th

Cir. 2002) has not been abrogated by a Supreme Court opinion or an en banc opinion

from the Eleventh Circuit—as the prior panel rule requires. Id. at pp. 14-16. Moreover,

he contends that defendants had a reasonable expectation of privacy in the area under

the tarp, and therefore had standing to assert the protections of the Fourth

Amendment. Id. at pp. 16-18. Further, Defendant contends that the United States did

not have reasonable suspicion for the search because additional facts commonly

indicative of drug smuggling and relied on by courts—including flight, the jettisoning
                                             5
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 6 of 14 PageID 649




of cargo, some other furtive behavior by the crew, or the smell of drugs—were absent.

Id. at p. 20. Lastly, Defendant objects to the magistrate judge’s recommendation to

reject his argument that unreasonable delay in presenting him to a magistrate judge

warranted suppression of his confession. Id. at pp. 20-24. On this point, he argues that

the reason for the delay in seeing a magistrate judge upon arrival in the country was

unreasonable because the United States was on notice that defendants would have

been brought to Miami, Florida on February 17, 2020, and could have taken steps to

have a magistrate judge available that day even though it was a holiday, President’s

Day. Id.

                              II.   LEGAL STANDARD

       Under the Federal Magistrates Act, Congress vests Article III judges with the

power to “designate a magistrate judge to hear and determine any pretrial matter

pending before the court,” subject to various exceptions. 28 U.S.C. § 636(b)(1)(A). The

Act further vests magistrate judges with authority to submit proposed findings of fact

and recommendations for disposition by an Article III judge. 28 U.S.C. § 636(b)(1)(B).

After conducting a careful and complete review of the findings and recommendations,

a district judge may accept, reject, or modify the magistrate judge's report and

recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th

Cir. 1982). If specific objections to findings of facts are timely filed, the district court

will conduct a de novo review of those facts. 28 U.S.C. § 636(b); LoConte v. Dugger, 847

F.2d 745, 750 (11th Cir.1988). If no specific objections to findings of facts are filed, the

district court is not required to conduct a de novo review of those findings. See Garvey
                                             6
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 7 of 14 PageID 650




v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.1993); see also 28 U.S.C. § 636(b)(1). In that

event, the district court is bound to defer to the factual determinations of the magistrate

judge unless those findings are clearly erroneous. Cooper-Houston v. S. Ry. Co., 37 F.3d

603, 604 (11th Cir. 1994).        Legal conclusions must be reviewed de novo. Id.

Furthermore, objections to a magistrate judge’s recommendation and report must be

“specific” and “clear enough to permit the district court to effectively review the

magistrate judge’s ruling.” Knezevich v. Ptomey, 761 F. App'x 904, 906 (11th Cir. 2019).

                                 III.   DISCUSSION

      Defendant has challenged the recommendations as to both the motion to

dismiss and the motion to suppress. The Court will address each accordingly.

                                  The Motion to Dismiss

      The magistrate judge recommended granting the motion to dismiss based on a

determination that the vessel was stateless and therefore subject to the jurisdiction of

the United States. The magistrate judge relied upon the testimony of the two officers

that defendants were asked to make a claim of citizenship for the vessel and failed to

do so, having found these witnesses “were credible and appeared forthright.” [Doc.

120 at p. 1]. “Credibility determinations are typically the province of the fact finder

because the fact finder personally observes the testimony and is thus in a better position

than a reviewing court to assess the credibility of witnesses.” United States v. Ramirez-

Chilel, 289 F.3d 744, 749 (11th Cir. 2002) (citing Viehman v. Schweiker, 679 F.2d 223,

227-28 (11th Cir.1982)). In judging the officers’ credibility, the magistrate judge

observed their demeanor and interest in testifying and considered explanations
                                            7
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 8 of 14 PageID 651




provided to certain questions [Doc. 120 at pp. 11, 13]. “Therefore, in evaluating the

factual version of events . . . we should defer to the magistrate judge's determinations

unless his understanding of the facts appears to be ‘unbelievable.’ ” Id. (quoting United

States v. Eddy, 8 F.3d 577, 580 (7th Cir.1993)).

       Having reviewed the transcript of the hearing, the Court finds the magistrate

judge’s understanding of the facts to be believable. Officer Daly testified that he asked

all the standard questions—including those relating to the nationality of the vessel—

in English and they were relayed to defendants in Spanish. Officer Pennate

corroborated this, testifying that the boarding officer read questions listed on a

laminated sheet and she translated to defendants. She further testified that she has

translated and interpreted these same questions before, including about the nationality

of the vessel, as they are the ones they are trained to ask. She explained that her failure

to document in her report that she had specifically asked the nationality of the vessel

was a lapse in her judgment and that her report is intended to be more of a summary

of what happened. 2

       Additionally, the determination that the vessel was stateless is amply supported

by the officers’ testimony. The vessel was unmarked, flagless, and bore no identifying

marks. The defendants did not claim a nationality for the vessel when asked by the

officers. As such, the magistrate judge is correct that the vessel was a vessel without

nationality pursuant to 46 U.S.C. § 70502(d)(1)(B), because on request, the masters of


2
 The Court finds little merit to the remaining specific arguments raised by Defendant as to
why Officer Pennate’s testimony is not credible.
                                             8
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 9 of 14 PageID 652




the vessel failed to make any claim of registry or nationality for the vessel. The Court

will   therefore   overrule   Defendant’s     objections   to   the   magistrate judge’s

recommendation to deny the motion to dismiss.

                                  The Motion to Suppress

       The magistrate recommended denial of each of the arguments presented by

Defendant for suppressing evidence in this case. First, the magistrate judge explained

that Defendant is not protected by the Fourth Amendment. The Court agrees. “[T]he

Fourth Amendment does not apply to searches and seizures (arrests) by the United

States of a non-citizen/non-resident alien arrested in international waters or a foreign

country.” United States v. Cabezas-Montano, 949 F.3d 567, 593 (11th Cir. 2020).

Defendant is a non-citizen/non-resident alien and was arrested on the high seas. As

such, consistent with the decision in Cabezas-Montano, he is not protected by the Fourth

Amendment protections. The Court does not find any merit to Defendant’s argument

that based on the “prior panel” doctrine, the Court is bound by the holding in Tinoco. 3

The Cabezas-Montano court relied on United States v. Verdugo-Urquidez, 494 U.S. 259

(1990), in holding that the Fourth Amendment did not apply to the defendants. In

Verdugo-Urquidez, the Supreme Court reasoned that “[t]here is . . . no indication that

the Fourth Amendment was understood by contemporaries of the Framers to apply to

activities of the United States directed against aliens in foreign territory or in



3
 In Tinoco, the court held that “[u]nder the Fourth Amendment, the Coast Guard may stop
and board a foreign vessel in international waters if it has a reasonable suspicion that the
vessel is engaged in activity that violates United States law.” 304 F.3d at 1116.
                                             9
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 10 of 14 PageID 653




 international waters.” 494 U.S. at 267. The Court has not since back-pedaled on this

 statement. As such, the magistrate’s reliance on Cabezas-Montano is not erroneous and

 the Court agrees that Defendant cannot rely on the Fourth Amendment as a basis to

 suppress evidence discovered during the search, as well as the confession given after.

       Even if the Fourth Amendment applied, and assuming Defendant has standing,

 the Court further agrees with the magistrate judge that the United States had

 reasonable suspicion for the search of the vessel. “Reasonable suspicion exists . . . if

 the cumulative information of which the detaining officer is aware suggests criminal

 activity.” Tinoco, 304 F.3d at 1116. “To determine whether reasonable suspicion exits,

 the court must look at the totality of the circumstances of each case to see whether the

 detaining officer has a particularized and objective basis for suspecting legal

 wrongdoing.” United States v. Hunter, 291 F.3d 1302, 1306 (11th Cir. 2002) (quotations

 omitted); United States v. Andreu, 715 F.2d 1497, 1499–500 (11th Cir. 1983)

 (combination of factors gave a reasonable suspicion that the vessel was carrying

 contraband). Officers are allowed to draw on their own experience and specialized

 training to make inferences from and deductions about the cumulative information

 available to them. Id.

       As the report and recommendation makes clear, the United States presented

 evidence as to the reasons the Coast Guard suspected wrongdoing. Among other

 things, the vessel was unmarked, flagless, and bore no identifying marks; it was painted

 blue; it was located far out at sea in an area commonly known for drug trafficking;

 there was no fishing equipment on board; and there were blue tarps covering its cargo.
                                           10
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 11 of 14 PageID 654




 Taken as a whole, these factual circumstances support the reasonableness of the Coast

 Guard’s belief that defendants were engaged in drug smuggling. See, e.g., United States

 v. Meadows, 839 F.2d 1489, 1491 (11th Cir. 1988) (“While presence in a suspect area

 would not, in and of itself, justify a search, the location of the vessel was certainly a

 legitimate and important factor for the Coast Guard to consider. When a

 small vessel is found in an area where the typical traffic is involved in either fishing

 or drug-related activity, and that vessel lacks the usual earmarks of fishing activity, the

 Coast Guard may certainly be suspicious.”); United States v. Jaramillo Baque, 754 F.

 App'x 911, 914 (11th Cir. 2018) (vessel’s design and its structural modifications, high-

 rate of speed, unknown cargo packaged in square shaped bales, location several

 hundred miles offshore along a known drug-smuggling route and the lack of

 nationality or other identifying marks gave Coast Guard reasonable suspicion to stop

 and board the vessel).

        That there was neither flight, jettisoning of cargo, other furtive behavior by

 defendants, or a noticeable smell of drugs—as Defendant points out—does not turn

 the Coast Guard’s suspicion into an unreasonable one. None of the cases cited in

 Defendant’s objections support his proposition that reasonable suspicion cannot exist

 in the absence of these factors. Additionally, the reasonableness of suspicion is not

 based on a consideration of each fact, viewed in isolation. Tinoco, 304 F.3d at 1116

 (citing United States v. Arvizu, 534 U.S. 266, 274 (2002)). Instead, the determination is

 made upon consideration of the totality of circumstances. Hunter, 291 F.3d at 1306.

 The magistrate did not err in finding that the circumstances encountered by the Coast
                                             11
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 12 of 14 PageID 655




 Guard gave rise to a reasonable suspicion that defendants were engaged in illegal

 activity.

        Lastly, Defendant objects to the magistrate judge’s recommendation that the

 statements should not be suppressed because he has not established that the United

 States violated Rule 5 of the Federal Rules of Criminal Procedure. Pursuant to that

 rule, “[a] person making an arrest outside the United States must take the defendant

 without unnecessary delay before a magistrate judge, unless a statute provides

 otherwise.” Fed. R. Crim. P. 5(a)(1)(B). Defendant was detained on February 9, 2020,

 arrived in Miami, Florida on President’s Day, February 17, and was brought before a

 magistrate judge in Tampa, Florida on February 18, 2020. He argues that he should

 have been presented to a magistrate judge on February 17th because there is no per se

 rule excusing the prompt presentment requirement of Rule 5 on federal holidays, and

 also because the United States knew he would be arriving within the country.

        What constitutes “unnecessary         delay”   depends upon the facts and

 circumstances of the case. See Notes of Advisory Committee on Rules to Rule 5. The

 reason for the delay is one of the factors considered. United States v. Diaz, 156 F. App'x

 223, 225 (11th Cir. 2005) (citing United States v. Purvis, 768 F.2d 1237, 1239 (11th

 Cir.1985)). We agree with the magistrate judge that the availability of a magistrate

 judge for duty matters does not mean that a magistrate judge is available to conduct

 in-court proceedings at times when the Court is closed, as on President’s Day,

 especially considering the need to have security and police personnel as well as

 translators present. This is in spite of the fact that the United States may have some
                                            12
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 13 of 14 PageID 656




 advance notice that a defendant arrested on the high seas would arrive in the country

 on a particular holiday on which the court is closed. The Court further agrees that

 based on the circumstances here—including the journey to Miami from international

 waters and the presence of a federal holiday—the delay in presenting Defendant was

 not unnecessary. Defendant was presented to a magistrate judge at the first

 opportunity and he has, therefore, not shown unnecessary delay under Rule 5(a).

 Cabezas-Montano, 949 F.3d at 592 (placing burden on defendant).

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

          1. Defendant Jose Manuel Villa Perez’s Objections [Doc. 131] to the Report

              and Recommendation of the Magistrate Judge are OVERRULED.

          2. The Report and Recommendation of the Magistrate Judge [Doc. 120] is

              ADOPTED, CONFIRMED, and APPROVED in all respects and is

              made a part of this Order for all purposes, including appellate review.

          3. Defendant’s Motion to Dismiss [Doc. 42] is DENIED.

          4. Defendant’s Supplemental Motion to Dismiss [Doc. 44] is DENIED.

          5. Defendant’s Motion to Suppress [Doc. 45] is DENIED.

       DONE AND ORDERED in Tampa, Florida on April 12, 2021.




 Copies to:

                                          13
Case 8:20-cr-00083-CEH-JSS Document 162 Filed 04/12/21 Page 14 of 14 PageID 657




 Counsel of Record and Unrepresented Parties, if any




                                         14
